Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-17-00716-CV

   Samuel R. BUILTA a/k/a Sam Builta, Individually and d/b/a Technical Services System,
                                       Appellant

                                            v.

                                   PARAGON, INC.,
                                      Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 393227
                         Honorable Karen Crouch, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant Samuel R. Builta,
individually, and d/b/a Technical Services System.

      SIGNED August 1, 2018.


                                             _________________________________
                                             Patricia O. Alvarez, Justice